1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT HATCHER,                                      Case No.: 3:19-cv-00824-MMA-BLM
     Inmate Booking No. 19705701,
12
                                         Plaintiff,       ORDER DENYING MOTION TO
13                                                        PROCEED IN FORMA PAUPERIS
                           v.                             AS BARRED BY 28 U.S.C. § 1915(g);
14
15                                                        [Doc. No. 2]
     MS. ABLOS; JACKIE BRABEN;
16   WILLIAM G. TRAINOR;                                  DISMISSING CIVIL ACTION
17   F. MICHAEL GARCIA,,                                  WITHOUT PREJUDICE FOR
                                      Defendants.         FAILURE TO PAY FILING FEE
18
                                                          REQUIRED BY 28 U.S.C. § 1914(a)
19
20
21         Plaintiff, Robert Hatcher, currently housed at the San Diego Central Jail, has filed
22   a civil rights Complaint (“Compl.”) pursuant to 42 U.S.C. § 1983. See Doc. No. 1.
23   Plaintiff has not prepaid the full civil filing fee required by 28 U.S.C. § 1914(a); instead,
24   he has filed a Motion to Proceed In Forma Pauperis (“IFP”). See Doc. No. 2.
25   I.    Motion to Proceed IFP
26         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
27   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). “Prisoners” like Plaintiff, however,
28                                                    1
                                                                              3:19-cv-00824-MMA-BLM
1    “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
2    of a filing fee,” in “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), Williams v.
3    Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
4    (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
5                  . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
                   detained in any facility, brought an action or appeal in a court of the United
6
                   States that was dismissed on the grounds that it is frivolous, malicious, or
7                  fails to state a claim upon which relief can be granted, unless the prisoner is
                   under imminent danger of serious physical injury.
8
9    28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
10   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter
11   “Andrews”).
12         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
13   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
14   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
15   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
16   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
17   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
18   “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
19   before and after the statute’s effective date.” Id. at 1311.
20         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
21   which were dismissed on the ground that they were frivolous, malicious, or failed to state
22   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
23   district court styles such dismissal as a denial of the prisoner’s application to file the
24   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
25   (9th Cir. 2008). Once a prisoner has accumulated three strikes, he is prohibited by
26   section 1915(g) from pursuing any other IFP action in federal court unless he can show
27   he is facing “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g);
28                                                  2
                                                                               3:19-cv-00824-MMA-BLM
1    Cervantes, 493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP complaints which
2    “make[] a plausible allegation that the prisoner faced ‘imminent danger of serious
3    physical injury’ at the time of filing.”).
4    II.   Application to Plaintiff
5          As an initial matter, the Court has carefully reviewed Plaintiff’s Complaint and has
6    ascertained that it does not contain “plausible allegations” which suggest he “faced
7    ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d
8    at 1055 (quoting 28 U.S.C. § 1915(g)).
9          A court “‘may take notice of proceedings in other courts, both within and without
10   the federal judicial system, if those proceedings have a direct relation to matters at
11   issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v.
12   Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel.
13   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
14         Thus, this Court takes judicial notice that Plaintiff, while incarcerated, has brought
15   at least three prior civil actions which have been dismissed on the grounds that they were
16   frivolous, malicious, or failed to state a claim upon which relief may be granted, see 28
17   U.S.C. § 1915(g):
18         1)     Hatcher v. Aurthur, et al., Civil Case No. 3:18-cv-00491-LAB-KSC (S.D.
19                Cal. Mar. 31, 2018) (Order Denying Motion to Proceed IFP and Dismissing
20                Civil Action as Frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)) (strike
21                one);
22         2)     Hatcher v. Monahan, Civil Case No. 3:18-cv-00492-CAB-KSC (S.D. Cal.
23                June 14, 2018) (Order Dismissing Civil Action for Failing to State a Claim
24                and for Failing to Prosecute) (strike two); and
25         3)     Hatcher v. Dr. Blake, et al., Civil Case No. 3:18-cv-00561-MMA-MDD
26                (S.D. Cal. July 17, 2018) (Order Dismissing Civil Action pursuant to 28
27                U.S.C. §§ 1915(e)(2), 1915A(b) and for Failing to Prosecute) (strike three).
28                                                 3
                                                                              3:19-cv-00824-MMA-BLM
1            Accordingly, because Plaintiff has, while incarcerated, accumulated at least the
2    three “strikes” permitted pursuant to § 1915(g), and he fails to make a “plausible
3    allegation” that he faced imminent danger of serious physical injury at the time he filed
4    his Complaint, he is not entitled to the privilege of proceeding IFP in this action. See
5    Cervantes, 493 F.3d at 1055; Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C.
6    § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
7    prisoners with a history of abusing the legal system from continuing to abuse it while
8    enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)
9    (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
10   III.    Conclusion and Order
11           For the reasons set forth above, the Court:
12           (1)   DENIES Plaintiff’s Motion to Proceed IFP (Doc. No. 2) as barred by 28
13   U.S.C. § 1915(g);
14           (2)   DISMISSES this civil action sua sponte without prejudice for failing to
15   prepay the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a);
16           (3)   DENIES Plaintiff’s “Request for Legal Funds” (Doc. No. 3) as moot; and
17           (4)   DIRECTS the Clerk of Court to enter judgment accordingly and close the
18   case.
19           IT IS SO ORDERED.
20   DATE: May 9, 2019                       _______________________________________
                                             HON. MICHAEL M. ANELLO
21
                                             United States District Judge
22
23
24
25
26
27
28                                                 4
                                                                             3:19-cv-00824-MMA-BLM
